In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 18‐1724 
DYLAN SINN,  
                                                   Plaintiff‐Appellant, 
                                   v. 

BRUCE LEMMON, Commissioner, et al., 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
           No. 1:15‐cv‐01394 — William T. Lawrence, Judge. 
                      ____________________ 

    ARGUED DECEMBER 5, 2018 — DECIDED DECEMBER 14, 2018 
                 ____________________ 

     Before FLAUM, ROVNER, and SCUDDER, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Plaintiﬀ‐appellant  Dylan  Sinn  was 
incarcerated  within  the  Indiana  Department  of  Corrections 
(“IDOC”) from June 2011 to February 2015. In 2014, while an 
inmate at Putnamville Correctional Facility (“Putnamville”), 
he  suﬀered  injuries  from  two  separate  assaults  by  other  in‐
mates.  Sinn  filed  this  lawsuit  pursuant  to  42  U.S.C.  § 1983 
against  defendants‐appellees,  various  prison  oﬃcials,  alleg‐
2                                                             No. 18‐1724 

ing deliberate indiﬀerence in violation of the Eighth Amend‐
ment. Sinn appeals the district court’s decision to grant judg‐
ment on the pleadings as to Putnamville Sergeant Scott Rodg‐
ers1  and  Putnamville  Correctional  Oﬃcer  Paul  Hoskins,  as 
well  as  the  district  court’s  decision  to  grant  summary  judg‐
ment  as  to  John  Brush,  former  Putnamville  Unit  Manager, 
Stanley  Knight,  former  Putnamville  Superintendent,  and 
Bruce Lemmon, former IDOC Commissioner. We aﬃrm the 
judgments of the district court in all respects except one: we 
reverse  and  remand  the  district  court’s  grant  of  summary 
judgment as to Brush. 
                                         I. Background 
     A. Factual Background2 
    Sinn suffered two attacks by fellow inmates during his in‐
carceration at Putnamville. The IDOC had transferred Sinn to 
the facility in 2014 after his good behavior made him eligible 
for a lower security level. His initial placement was an open 
dorm in 17 South. After moving through several other dorms, 
Sinn moved to 11 South in April 2014.  
   While imprisoned at these various dorms, Sinn witnessed 
daily  fights  between  other  inmates,  and  he  noticed  that 
guards  were  rarely  present  when  fights  began.  The  record 
shows that Putnamville struggled to deal with overcrowding 



                                                 
1 The district court and the parties have inconsistently spelled this defend‐

ant’s last name as either “Rogers” or “Rodgers.” According to one of de‐
fendants’ filings below, “Rodgers” is the correct spelling, and we therefore 
use this version. 
2 These facts are undisputed unless otherwise noted.  
No. 18‐1724                                                              3 

of inmates and understaffing of guards. The facility was de‐
signed for 1,650 inmates, but it had a recorded average daily 
population of 2,490 state prisoners in 2013. Putnamville was 
also  unable  to  fill  correctional  officer  vacancies  in  a  timely 
manner; in April 2014, there were 27 vacancies at the facility 
out of 350 positions. Additionally, at his deposition, Sinn said 
he rarely saw more than one guard at any of the dorms, except 
maybe once or twice a week.  
    Sinn felt affected by gang activity as soon as he arrived at 
Putnamville, but he did not report any threats until his April 
2014  assaults.  Sinn  acknowledges  that  he  received  infor‐
mation from the IDOC encouraging inmates to report illegal 
activity, including “security threat groups” (i.e. gangs).  
    The first attack on Sinn occurred on April 24, 2014, and it 
was partially captured on video. Several inmates stole Sinn’s 
property box and hauled it into the bathroom to divvy up the 
contents. When Sinn realized what happened, he ran into the 
bathroom to retrieve the box, at which point several inmates 
attacked  him  by  grabbing  him  from  behind,  restraining  his 
arms, and punching him in the face several times.3 Sinn only 


                                                 
3 Although defendants note that “[t]he alleged attack does not appear on 

the surveillance video,” this footage does support some of Sinn’s narra‐
tive. The footage shows two inmates holding a property box walk into the 
bathroom off‐screen. Shortly after those two inmates set the box down in‐
side the bathroom (mostly out of view), several others walk in. Sinn then 
runs into the bathroom; while he is in there, an inmate in the hallway out‐
side the bathroom gets punched in the face by another inmate. Sinn comes 
out of the bathroom, and the inmate who just threw a punch comes back 
into view and punches a second inmate. Sinn pulls that inmate away from 
the punching inmate. A correctional officer arrives, and the area mostly 
clears. The second inmate gets handcuffed and taken off‐screen. This en‐
4                                                              No. 18‐1724 

sustained  minor  injuries:  he  “split  [his]  hand,”  “had  some 
scrapes,” and “[m]aybe [had] a busted lip or something.” No 
guards were present at the time of the attack. After the attack, 
though, Correctional Officer Paul Hoskins and Sergeant Scott 
Rodgers arrived. They handcuffed Sinn and the two other in‐
mates who had been attacked, took them to a back office for 
questioning, and reviewed the surveillance footage.  
    At his deposition, Sinn said he was “pretty sure” the in‐
mates who attacked him were members of the “Vice Lords” 
gang, “or real good friends of them,” in part because Hoskins 
told Sinn the attackers were Vice Lords. Sinn believed he was 
targeted because he was an “unaffiliated[] [w]hite, clean‐cut, 
tall,  nerdy  guy  with  glasses.”  He  believed  an  inmate  “be‐
come[s] a pretty easy target when [he’s] unaffiliated.”  
    After  reviewing  the  surveillance  footage,  Rodgers  and 
Hoskins decided to move Sinn and the other two inmates to 
new dormitories; they transferred Sinn to 18 South. Sinn com‐
plained to Rodgers and Hoskins that they were not moving 
the attackers, and he told them that he was still concerned for 
his  safety  because  “this  isn’t  going  to  stop.  This  is  going  to 
escalate.”  In  response,  Sinn  says  Rodgers  and  Hoskins  told 
him to talk to his counselor. 
   Within a few hours of arriving at 18 South, Sinn said he 
“was met by other gang members of the same gang letting me 
know that it wasn’t over yet; that they were going to get me 


                                                 
tire sequence of events lasts less than five minutes. Though the surveil‐
lance footage does not show any inmates attacking Sinn, it is reasonable 
to infer that for the seconds he is in the bathroom, but just off‐screen, some 
inmates attacked him. 
No. 18‐1724                                                              5 

when [the] time came and when they saw fit.” He did not re‐
port those threats. Instead, when he went to breakfast the next 
morning,  April  25,  he  talked  to  Unit  Manager  John  Brush 
about what had happened. Sinn had interacted with Brush be‐
fore this incident and trusted him, in part because Brush had 
facilitated a relocation request for Sinn in the past and in part 
because Sinn felt Brush genuinely cared about his wellbeing.  
    Brush already knew about the first attack when they met 
that morning, according to Sinn, and he asked Sinn how he 
was doing. Sinn told Brush his concerns; specifically, he testi‐
fied that he told Brush, “I know I’m going to get it again here 
soon. I’m going to be back in trouble, you know.” Sinn did not 
tell Brush the specific names of any people he was concerned 
might attack him because he did not know any of their names 
at that point. He did tell Brush that he wanted to be moved to 
a  different  dorm.  Brush  told  Sinn  to  send  him  a  written  re‐
quest and he would “look over it as soon as he [could].”4  
    Per these directions, Sinn wrote Brush a letter dated April 
26, 2014, describing his concerns. In this letter, Sinn does not 
use the specific words “gangs” or “Vice Lords” but focuses on 
the  racial  difference  between  the  attackers  (who  were  all 
black) and those attacked on April 24 (who were all white): 
            On 4‐24‐14 @ approx 5:30 pm in 11 South I was 
            jumped and robbed for all my property. 
            …  




                                                 
4 At his own deposition, Brush did not recall this interaction, but he did 

not deny that it happened. 
6                                                      No. 18‐1724 

     I was pulled out by officers and taken to medi‐
     cal to be inspected. Following the incident I was 
     moved to another dorm. 
     Officers stated to me that they saw who was in‐
     volved and who robbed my property. They said 
     the  camera  clearly  showed  it.  Yet  no  actions 
     were  taken  due  to  inconvenience  of  time  and 
     housing overcrowdedness.  
     In the day that followed this incident the other 
     two white people moved with me were assulted 
     [sic]  again  and  jumped.  Further  showing  that 
     the incident followed them to the new dorms. I 
     have yet to be assulted [sic] again. But I know 
     it’s coming. 
     …  
     These black inmates had the wide open ability 
     to  have  the  other  two  people  besides  myself 
     jumped less than 24 hrs after the incident, and 
     custody again took no action.  
     When I am moved from 18 South to BMU or an‐
     other idle unit I will be subjected to these assults 
     [sic].  Assults  [sic]  I  know  through  experience 
     that won’t be caught or addressed with proper 
     attention.  
     I will not let myself be put in that vulnerable sit‐
     uation.  I’m  not  affaliated  [sic].  I  am  by  myself 
     and I’m a white minority… .  
No. 18‐1724                                                      7 

    Sinn either placed this letter in Brush’s box or slipped it 
under the counselor’s door. The record does not establish ex‐
actly when Brush read Sinn’s letter. Brush does not remember 
receiving or reading the letter, but he conceded at his deposi‐
tion that the letter “probably came to [him].” Sinn estimated 
that it typically took “two or three days” for a letter to be pro‐
cessed through the prison mail system. 
     Sinn also communicated his safety concerns in two other 
ways.  He  told  Putnamville  Sergeant  Myers  that  he  was  in 
danger  and  needed  protection  from  being  assaulted  again. 
Sinn says Myers told him to simply “deal with it.” Sinn also 
filled out a grievance, dated April 28, which stated that he had 
been assaulted and robbed on April 24 in 11 South by a “num‐
ber of black gang members” and the “other people involved 
[were]  being  retaliated  against.”  However,  the  record  does 
not  establish  who  received  this  grievance  or  when  they  re‐
ceived it.  
    On April 30, 2014, two inmates attacked Sinn in the bath‐
room area of 18 South; as with the earlier assault, no officers 
were present. Sinn believed his attackers were gang members 
and that they intended to retaliate against him for defending 
himself in the first attack. As a result of this assault, Sinn sus‐
tained a broken nose, jaw, and leg. Investigators identified the 
assailants  as  Chauncey  Davenport  and  Marquette  Neal;  the 
IDOC had previously identified Davenport as a gang mem‐
ber.  The  IDOC  placed  Davenport  and  Neal  in  disciplinary 
segregation and referred the case to the internal disciplinary 
board as well as the Putnam County Prosecutor. Sinn was ul‐
timately released from IDOC custody in 2015.  
8                                                      No. 18‐1724 

     B. Procedural Background 
    Sinn  originally  filed  this  action  against  eighteen  defend‐
ants in Marion County Superior Court on May 27, 2015. De‐
fendants removed the case to federal court on September 3, 
2015. As relevant here, Sinn alleged Rodgers, Hoskins, Brush, 
Knight, and Lemmon all violated the Eighth Amendment by 
failing  to  protect  him  from  gang  violence  at  Putnamville. 
While Sinn alleged Rodgers, Hoskins, and Brush were indi‐
vidually responsible for their personal involvement in these 
events,  he  alleged  that  Lemmon  and  Knight  (as  Commis‐
sioner  of  IDOC  and  Superintendent  of  Putnamville,  respec‐
tively) were individually liable because they ignored rampant 
overcrowding, understaffing, and gang problems at the facil‐
ity. 
     Approximately six months after Sinn filed the complaint, 
all  defendants  except  Brush  moved  for  judgment  on  the 
pleadings pursuant to Federal Rule of Civil Procedure 12(c). 
On January 24, 2017, the district court granted in part and de‐
nied in  part  this motion. The court  dismissed all official  ca‐
pacity claims and all individual capacity claims except those 
against Brush, Knight, and Lemmon. Relevant here, the court 
granted  judgment  on  the  pleadings  as  to  Rodgers  and 
Hoskins because they raised the affirmative defense of quali‐
fied  immunity,  and  Sinn  argued  “absolutely  nothing  in  re‐
sponse.” The court thus reasoned that Sinn “presumably con‐
cede[d] that [Rodgers and Hoskins were] entitled to qualified 
immunity.” On June 22, 2017, Sinn moved for reconsideration 
of the dismissal of Rodgers and Hoskins as individual defend‐
ants.  The  district  court  denied  this  motion  on  October  12, 
2017, leaving Brush, Knight, and Lemmon as the only remain‐
ing defendants in the case. 
No. 18‐1724                                                          9 

    On  July  14,  2017,  these  defendants  moved  for  summary 
judgment. The district court granted that motion on March 6, 
2018. On appeal, Sinn challenges the district court’s decision 
to  grant  judgment  on  the  pleadings  as  to  Rodgers  and 
Hoskins, and the district court’s decision to grant summary 
judgment as to Brush, Knight, and Lemmon. 
                          II. Discussion 
   A. Judgment on the Pleadings 
    We  review  the  district  court’s  grant  of  judgment  on  the 
pleadings de novo, asking whether the well‐pleaded factual 
allegations viewed in favor of the nonmoving party state a fa‐
cially plausible claim for relief. Gill v. City of Milwaukee, 850 
F.3d 335, 339 (7th Cir. 2017).  
    “The doctrine of qualified immunity protects government 
officials ‘from liability for civil damages insofar as their con‐
duct does not violate clearly established statutory or constitu‐
tional  rights  of  which  a  reasonable  person  would  have 
known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting 
Harlow  v.  Fitzgerald,  457  U.S.  800,  818  (1982)).  Qualified  im‐
munity is an affirmative defense, and once raised, the plaintiff 
bears the burden of defeating it by showing: (1) the defendant 
violated a constitutional right, and (2) that right was clearly 
established  at  the  time  of  the  alleged  violation.  Archer  v. 
Chisholm, 870 F.3d 603, 613 (7th Cir. 2017). “A failure to show 
either is fatal for the plaintiff’s case.” Id. (citing Pearson, 555 
U.S. at 236).  
   Sinn admits his brief in response to defendants’ Rule 12(c) 
motion  did  not  have  a  section  devoted  to  the  qualified  im‐
munity issue. Nevertheless, he argues his brief sufficiently ad‐
dressed the constitutional deprivations Rodgers and Hoskins 
10                                                   No. 18‐1724 

allegedly caused, and therefore, his claims against these de‐
fendants should not have been dismissed on the pleadings.  
    We disagree. In support of their motion for judgment on 
the pleadings, Rodgers and Hoskins argued they were not de‐
liberately indifferent to Sinn’s safety and that they were enti‐
tled to qualified immunity. Sinn only responded to the former 
argument. The district court granted defendants’ motion spe‐
cifically because Sinn made no attempt to respond to the qual‐
ified immunity point. Sinn moved for reconsideration of this 
decision, but again he made no substantive argument about 
Rodgers’s and Hoskins’s entitlement to qualified immunity; 
instead Sinn argued that this determination was inappropri‐
ate at the Rule 12(c) stage. 
    Once  defendants  raised  the  qualified  immunity  defense, 
even at the pleading stage, it was Sinn’s burden to overcome 
it. Archer, 870 F.3d at 613; cf. Reed v. Palmer, 906 F.3d 540, 549 
(7th Cir. 2018) (allowing for defendants to assert a qualified 
immunity defense at the pleading stage, though noting at this 
stage the defense is subject to a more challenging review). De‐
spite Sinn’s arguments on appeal, simply pointing to his com‐
plaint’s allegations was insufficient to meet this burden. Even 
assuming  the  complaint  stated  a  claim  that  Rodgers’s  and 
Hoskins’s conduct in transferring Sinn after the first attack vi‐
olated the Constitution, Sinn did not address the “clearly es‐
tablished” prong of qualified immunity in the district court. 
See Abbott v. Sangamon County, 705 F.3d 706, 723–24 (7th Cir. 
2013) (a plaintiff can show that law is clearly established and 
defeat  qualified  immunity  “either  by  identifying  a  closely 
analogous case or by persuading the court that the conduct is 
so egregious and unreasonable that, notwithstanding the lack 
of  an  analogous  decision,  no  reasonable  officer  could  have 
No. 18‐1724                                                     11 

thought he was acting lawfully”). Sinn may not relitigate this 
issue on appeal because he failed to respond to defendants’ 
arguments on it before the district court. See Ennin v. CNH In‐
dus. Am., LLC, 878 F.3d 590, 595 (7th Cir. 2017).  
   We therefore affirm the district court’s grant of judgment 
on the pleadings as to Rodgers and Hoskins.  
   B. Summary Judgment 
    Sinn  also  challenges  the  district  court’s  conclusions  at 
summary  judgment  that  Brush,  Knight,  and  Lemmon  were 
not  deliberately  indifferent.  We  review  the  district  court’s 
grant  of  summary  judgment  de  novo,  interpreting  all  facts 
and drawing all reasonable inferences in favor of the nonmov‐
ing party. Daugherty v. Page, 906 F.3d 606, 609 (7th Cir. 2018). 
Summary judgment is appropriate “if the movant shows that 
there is no genuine dispute as to any material fact and the mo‐
vant is entitled to judgment as a matter of law.” Fed. R. Civ. 
P. 56(a).  
    The Eighth Amendment’s prohibition of “cruel and unu‐
sual punishments” obligates prison officials to “take reasona‐
ble measures to guarantee the safety of … inmates.” Farmer v. 
Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 
468 U.S. 517, 526–27 (1984)). To establish an Eighth Amend‐
ment  violation,  an  inmate  must  show  that  a  defendant  was 
deliberately indifferent to “an excessive risk to inmate health 
or  safety[.]” Gevas v. McLaughlin, 798 F.3d  475,  480 (7th Cir. 
2015) (alteration in original) (quoting Farmer, 511 U.S. at 837). 
This  includes  two  components:  (1)  “the  harm  to  which  the 
prisoner  was  exposed  must  be  an  objectively  serious  one”; 
and (2) judged subjectively, the prison official “must have ac‐
tual, and not merely constructive, knowledge of the risk.” Id. 
12                                                      No. 18‐1724 

For this second element, “the official must both be aware of 
facts from which the inference could be drawn that a substan‐
tial risk of serious harm exists, and he must also draw the in‐
ference.” Farmer, 511 U.S. at 837.  
    Defendants do not dispute that the injuries Sinn suffered 
from  the  attack  on  April  30,  2014  constituted  an  objectively 
serious  harm.  They  instead  dispute  the  second  element: 
whether Brush, Knight, and Lemmon each had the requisite 
knowledge of a substantial risk of that harm to rise to the level 
of deliberate indifference. 
       1. Brush’s Deliberate Indifference 
    Sinn argues that he complained to Brush about the risk to 
his safety and that Brush ignored those complaints. It is un‐
disputed that Brush had an in‐person conversation with Sinn 
on  April  25  about  the  first  attack  and  Sinn’s  resulting  con‐
cerns. Likewise, it is also undisputed that per Brush’s instruc‐
tions,  Sinn  wrote  Brush  a  letter  the  next  day  to  further  de‐
scribe his concerns and relocation request. Given that Sinn es‐
timated it would take about two days for the letter to arrive 
and that Brush was expecting the letter, it is reasonable to in‐
fer that Brush received the letter with enough time before the 
second attack on April 30 to read and respond to it. As such, 
we may impute knowledge of the April 25 conversation and 
the details in Sinn’s letter to Brush in analyzing the reasona‐
bleness  of his  response.  By  contrast,  there  is  no  evidence  to 
support  any  knowledge  on  Brush’s  part  of  Sinn’s  April  28 
No. 18‐1724                                                    13 

grievance, and we do not address that grievance for purposes 
of this analysis.  
    According to Sinn,  Brush already  knew about the attack 
by the time the two spoke on the morning of April 25. More‐
over, Sinn told Brush about his concern “[o]f getting beat up 
or having to get in an altercation.” He informed Brush that he 
wanted to “be moved out of there” soon because he feared an 
attack “coming any second” and worried it was “just a matter 
of time before they feel like they’re going to move in on [him] 
when they see the time is right.” Sinn further emphasized that 
Brush  “knew  the  system  well  enough  to  know  what  was 
messed  up  about  it”  and  he  knew  “how  much  authority” 
gangs  had  at  Putnamville.  Indeed,  at  his  deposition,  Brush 
acknowledged that gangs, including the Vice Lords, were ac‐
tive in Putnamville.  
     Sinn’s April 26 letter provides even more detail. Sinn no‐
tified Brush that the two other inmates attacked on April 24 
were assaulted again after the IDOC relocated them and sug‐
gested  that  such  attacks  “show  that  the  incident  followed 
them to the new dorms.” The swiftness of the second attack 
on the other two inmates makes Sinn’s fear of another attack 
more credible. See Gevas, 798 F.3d at 481 (noting that the iden‐
tification of “a specific, credible, and imminent risk of serious 
harm” helps “support an inference that the official to whom 
the  complaint  was  communicated  had  actual  knowledge  of 
the  risk”).  Defendants  contend  that  Sinn  never  referenced 
gang activity or gang violence in this letter. However, while 
the words “gang” and “Vice Lords” do not appear, Sinn does 
mention the “racial diferential [sic] of conflicts here at PCF” 
and indicates his status as a “white minority” who is “not af‐
14                                                              No. 18‐1724 

faliated  [sic]”  makes  him  vulnerable  to  attack.  Sinn’s  refer‐
ence to his unaffiliated status in particular shows his fear was 
more specific than a general complaint about racial tensions 
in prison.5 In short, it is reasonable to infer, based on Brush’s 
admitted understanding of gang violence at Putnamville, that 
Brush understood Sinn’s letter as describing a fear of retalia‐
tion  by the  same  gang that attacked him on  April 24.  In  re‐
sponse, however, Brush did nothing.  
     Nevertheless, Brush insists he did not have the requisite 
knowledge to act with deliberate indifference because Sinn’s 
complaints  lacked  sufficient  specificity.  Although  “we  have 
often found deliberate indifference where custodians know of 
threats to a specific detainee posed by a specific source,” we are 
not “constrained by this fact pattern.” Brown v. Budz, 398 F.3d 
904, 915 (7th Cir. 2005). Indeed, “[i]t is well settled” that plain‐
tiffs  can  adequately  establish  deliberate  indifference  in  cir‐
cumstances where “the specific identity of the ultimate assail‐
ant is not known in advance of assault.” Id. (emphasis added) 
(citing Farmer, 511 U.S. at 843; Weiss v. Cooley, 230 F.3d 1027, 
1032 (7th Cir. 2000); Langston v. Peters, 100 F.3d 1235, 1238–39 
(7th Cir. 1996); Swofford v. Mandrell, 969 F.2d 547, 549–50 (7th 
Cir. 1992); Walsh v. Mellas, 837 F.2d 789, 796 (7th Cir. 1988)).  
    This is plain from Farmer’s foundational principles. Farmer 
states that an official cannot escape Eighth Amendment liabil‐
ity merely by showing he did not know the inmate “was es‐
pecially  likely  to  be  assaulted  by  the  specific  prisoner  who 
eventually committed the assault.” 511 U.S. at 843. This is so 

                                                 
5 As defendants’ counsel conceded at oral argument, it is difficult to come 

up with a reason for Sinn to say “I’m not affaliated” [sic] in his letter if he 
was not alluding to a risk from a gang at Putnamville.  
No. 18‐1724                                                      15 

because “it does not matter whether the risk comes from a sin‐
gle  source  or  multiple  sources,  any  more  than  it  matters 
whether a prisoner faces an excessive risk of attack for reasons 
personal to him or because all prisoners in his situation face 
such a risk.” Id. Rather, what matters is the relevant defend‐
ant’s subjective awareness, which includes the inmate’s com‐
plaints along with any other information that defendant may 
have. See id. at 842 (a defendant’s actual knowledge “is a ques‐
tion of fact subject to demonstration in the usual ways, includ‐
ing inference from circumstantial evidence, and a factfinder 
may conclude that a prison official knew of a substantial risk 
from the very fact that the risk was obvious” (citations omit‐
ted)); see also Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996) (jury 
could rely on both testimonial and documentary evidence in 
record that defendant‐official had received report of a threat 
against plaintiff‐inmate, yet had done nothing in response, to 
find deliberate indifference). 
    To support his argument, Brush relies on several cases in 
which we held that inmates’ articulations of perceived threats 
were too vague or generalized to establish defendants’ sub‐
jective knowledge. See, e.g., Dale v. Poston, 548 F.3d 563, 569 
(7th Cir. 2008) (plaintiff’s statements that other inmates were 
“‘pressuring’ him and ‘asking questions’ were simply inade‐
quate to alert the officers to the fact that there was a true threat 
at play”); Klebanowski v. Sheahan, 540 F.3d 633, 639–40 (7th Cir. 
2008)  (inmate’s  statements  to  guards  expressing  fear  for  his 
life without identifying who was threatening him or what the 
threats were and requesting a relocation were insufficient to 
alert guards to specific threat); Grieveson v. Anderson, 538 F.3d 
763, 776–77 (7th Cir. 2008) (deliberate indifference claim did 
not prevail on summary judgment despite inmate’s four trips 
to emergency room for injuries consistent with assaults and 
16                                                        No. 18‐1724 

despite inmate’s requests for relocation to a “safer” block be‐
cause  inmate  never  told  prison  officials  about  “a  tangible 
threat to his safety or wellbeing”); Lewis v. Richards, 107 F.3d 
549, 553 (7th Cir. 1997) (inmate did not show defendants had 
specific knowledge of threat where, after first attack and be‐
fore  second  attack,  he  did  not  “specifically  seek  protection 
from  the  two  inmates  who  assaulted  him  …,  identify  the 
twenty gang members who threatened him …, or inform au‐
thorities of the threats which were made against him”). How‐
ever,  our  analysis  in  those  cases  about  the  specificity  of  the 
inmate’s complaint was but one part of  the  greater analysis 
regarding the defendants’ subjective knowledge.  
    Here, Sinn presented evidence that Brush was aware of the 
general patterns of gang violence at Putnamville and had in‐
dependent knowledge of the April 24 gang‐member attack on 
Sinn. The morning of April 25, Sinn and Brush discussed the 
attack and Sinn explained his desire to be moved for fear of 
another attack. And on April 26, Sinn sent Brush a letter ex‐
plaining that the other two inmates attacked on April 24 were 
attacked again in their new dorms and reiterating his desire 
for an immediate transfer given his fear of attack based on his 
unaffiliated  status.  It  is  thus  reasonable  to  infer  that  Brush 
knew about a specific risk Sinn faced of the Vice Lords attack‐
ing  him  again.  This  is  so  even  though  Brush  may  not  have 
known who the individual attackers would be. Sinn has there‐
fore raised a triable issue of fact as to whether Brush had sub‐
jective knowledge that Sinn faced a substantial risk of harm 
before the second attack on April 30, 2014. 
        2. Brush’s Qualified Immunity 
   Brush argues that he is still entitled to qualified immunity 
because “no reasonable official in [his] position would have 
No. 18‐1724                                                          17 

known that not immediately responding to Sinn’s letter vio‐
lated  the  Eighth  Amendment.”  He  contends  Sinn’s  com‐
plaints were too generalized and “contained none of the hall‐
marks” of successful failure‐to‐protect claims.  
    This argument takes too narrow a view of failure‐to‐pro‐
tect claims. The reason the specificity of an inmate’s complaint 
matters  is  because  that  complaint  is  often  the  only  infor‐
mation a prison official has of the treatment or conditions the 
inmate  is  experiencing.  Failure‐to‐protect  claims  are  predi‐
cated on a prison official’s subjective knowledge, though, not 
just the ability of an inmate to write detailed complaints. See 
Brown, 398 F.3d at 915–16 (claims that custodial officers knew 
about inmate’s violent propensities and history of attacking 
other inmates were sufficient to allege that they “were aware 
of an excessive risk” posed to the plaintiff who was ultimately 
attacked by that inmate). Framed this way, it is clearly estab‐
lished that a prison official’s knowledge of prevalent gang vi‐
olence, a prior attack on an inmate by gang members, and the 
victim’s fear of a retaliatory attack by other gang members in 
a new dorm, supported by evidence that related victims from 
the first attack had already been attacked a second time after 
being relocated, necessitates that the prison official reasona‐
bly respond to abate that risk of harm to the victim. See, e.g., 
Gevas,  798  F.3d  at  481–82  (plaintiff  adduced  sufficient  evi‐
dence of prison official’s actual knowledge by testifying he in‐
formed defendants of the identity of the person who threat‐
ened him, the nature of the threat, and enough context to ren‐
der the threats plausible). Here, it is reasonable to infer that 
Brush had such knowledge but took no responsive action. It 
is well‐settled, clearly established law that such a failure con‐
stitutes  deliberate  indifference.  See  id.  at  484–85  (rejecting  a 
qualified  immunity  defense).  Thus,  construing  all  facts  in 
18                                                         No. 18‐1724 

Sinn’s favor, Brush is not entitled to qualified immunity, and 
we reverse and remand the district court’s grant of summary 
judgment on Sinn’s deliberate indifference claim as to Brush.  
        3. Knight’s and Lemmon’s Deliberate Indifference 
    Sinn  acknowledges  that  Stanley  Knight  and  Bruce  Lem‐
mon—the  former  Putnamville  Superintendent  and  former 
IDOC Commissioner—may not have known about his indi‐
vidual  circumstances.  Notwithstanding  this  fact,  he  argues 
they should be held liable as supervisors for deliberate indif‐
ference because they were aware of unsafe conditions at Put‐
namville and did nothing to remedy those issues or to ensure 
that prison officials followed policy. Putnamville had several 
systemic issues: overcrowding and understaffing, lack of sur‐
veillance monitoring, and rampant gang activity. Sinn argues 
that the combined effect of these issues made the prison a fer‐
tile ground for violence, and that the risk of harm to inmates 
in  open  dormitories  was  so  obvious  that  Knight  and  Lem‐
mon’s failure to abate that risk with policy enforcement or de‐
velopment constituted deliberate indifference. 
    Individual defendants like Knight and Lemmon, who are 
responsible for setting prison policy, can be held liable for a 
constitutional  violation  if  they  are  “aware  of  ‘a  systematic 
lapse in enforcement’ of a policy critical to ensuring inmate 
safety”  yet  fail  to  enforce  that  policy.  Steidl  v.  Gramley,  151 
F.3d 739, 741 (7th Cir. 1998) (quoting Goka v. Bobbitt, 862 F.2d 
646, 652 (7th Cir. 1988)). But an inmate cannot show a “wide‐
spread practice of an unconstitutional nature,” such as a cus‐
tom of ignoring prison policy, by pointing to “isolated inci‐
dents  of  inmate‐on‐inmate  brutality.”  Palmer  v.  Marion 
County, 327 F.3d 588, 597 (7th Cir. 2003); see Smith v. Sangamon 
Cty. Sherriff’s Dep’t, 715 F.3d 188, 192 (7th Cir. 2013) (“A risk 
No. 18‐1724                                                           19 

of serious harm may be shown … by evidence of ‘a series of 
bad  acts’  that  ‘the  policymaking  level  of  government  was 
bound to have noticed,’ like a pervasive pattern of assaults or 
the existence of an identifiable group of prisoners at particular 
risk  of  assault.”  (quoting  Estate  of  Novack  ex  rel.  Turbin  v. 
County of Wood, 226 F.3d 525, 531 (7th Cir. 2000)) (citing Walsh 
v. Brewer, 733 F.2d 473, 476 (7th Cir. 1984))).  
    We agree with defendants that Sinn did not present evi‐
dence of a history or pattern of violence at Putnamville such 
that a jury could infer a level of gang violence so pervasive 
that Knight and Lemmon actually knew of a substantial risk 
of harm to inmates. Sinn offers only limited evidence on this 
topic: (1) his own affidavit about observing regular violence 
in the absence of guards; (2) the affidavit of Mitchell Barnes, 
an  inmate  at  Putnamville  for  some  unknown  time  that  in‐
cluded April 24–30, 2014, who similarly saw daily fights and 
a dearth of correctional officers; and (3) a report by Sinn’s ex‐
pert,  who  concluded  that  policy  failures  and  bad  practices 
caused Sinn’s injuries.6 Evidence of what Sinn observed and 
experienced over the course of his time at Putnamville, how‐
ever,  even  when  bolstered  by  Barnes’s  similar  observations 
and an expert report that determined a causal link between 
the alleged failures and harm, is more akin to evidence of iso‐
lated incidents than it is proof of widespread unconstitutional 
practices. See Smith, 715 F.3d at 192; Palmer, 327 F.3d at 597.  



                                                 
6 Sinn also included a declaration of Matthew Dunham, who worked at 

Putnamville from 2009 to 2012, and a declaration of Kandi Northcutt, who 
trained at Putnamville for one month in 2016; however, neither individual 
has knowledge of the relevant time period here. 
20                                                       No. 18‐1724 

    Moreover, as defendants point out, even if Sinn could es‐
tablish that Knight and Lemmon were aware that prison over‐
crowding,  gang  violence,  and  understaffing  created  unsafe 
prison  conditions,  there  is  evidence  that  reasonable  steps 
were being taken to address these issues. Namely, the IDOC 
continues  to  recruit  qualified  personnel  to  fill  its  vacancies; 
the  IDOC’s  zero‐tolerance  policy  on  gang  activity  requires 
staff to be trained on procedures to identify and monitor gang 
members  so  that  housing  assignments  can  be  made  accord‐
ingly;  Putnamville  has  an  STG  (gang)  coordinator;  and  the 
IDOC informs inmates how to report gang problems. 
    Therefore, no reasonable jury could infer that Knight and 
Lemmon were deliberately indifferent to a substantial risk of 
harm to inmates like Sinn. We affirm the district court’s grant 
of summary judgment as to these defendants. 
                          III. Conclusion 
   For  the  foregoing  reasons,  we  AFFIRM  the  grant  of  judg‐
ment on the pleadings as to Rodgers and Hoskins, AFFIRM the 
grant of summary judgment as to Knight and Lemmon, but 
REVERSE  and  REMAND the grant of summary judgment as to 
Brush.